Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 1 of 37 Page ID
                                 #:10649




                  EXHIBIT A
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 2 of 37 Page ID
                                 #:10650
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 3 of 37 Page ID
                                 #:10651
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 4 of 37 Page ID
                                 #:10652
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 5 of 37 Page ID
                                 #:10653
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 6 of 37 Page ID
                                 #:10654
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 7 of 37 Page ID
                                 #:10655
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 8 of 37 Page ID
                                 #:10656
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 9 of 37 Page ID
                                 #:10657
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 10 of 37 Page ID
                                 #:10658
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 11 of 37 Page ID
                                 #:10659
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 12 of 37 Page ID
                                 #:10660
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 13 of 37 Page ID
                                 #:10661
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 14 of 37 Page ID
                                 #:10662
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 15 of 37 Page ID
                                 #:10663
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 16 of 37 Page ID
                                 #:10664
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 17 of 37 Page ID
                                 #:10665
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 18 of 37 Page ID
                                 #:10666
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 19 of 37 Page ID
                                 #:10667
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 20 of 37 Page ID
                                 #:10668
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 21 of 37 Page ID
                                 #:10669
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 22 of 37 Page ID
                                 #:10670
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 23 of 37 Page ID
                                 #:10671
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 24 of 37 Page ID
                                 #:10672
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 25 of 37 Page ID
                                 #:10673
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 26 of 37 Page ID
                                 #:10674
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 27 of 37 Page ID
                                 #:10675
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 28 of 37 Page ID
                                 #:10676
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 29 of 37 Page ID
                                 #:10677
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 30 of 37 Page ID
                                 #:10678
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 31 of 37 Page ID
                                 #:10679
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 32 of 37 Page ID
                                 #:10680
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 33 of 37 Page ID
                                 #:10681
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 34 of 37 Page ID
                                 #:10682
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 35 of 37 Page ID
                                 #:10683
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 36 of 37 Page ID
                                 #:10684
Case 2:15-cv-06633-CAS-SS Document 409-3 Filed 04/10/19 Page 37 of 37 Page ID
                                 #:10685
